740 N.W.2d 293 (2007)
In re Estate of John M. RUSIECKI, Deceased.
Yvonne D. Jensen, Personal Representative, Toni Rusiecki and Joan Floyd, Petitioners-Appellees,
v.
Charles Rusiecki, Lowell Alan Wood, Dean C. Wood, Brian Wood and Traci Raredon, Respondents, and
Stephen Rusiecki, a/k/a Stephen G. Rusiecki, Respondent-Appellant.
Docket No. 134374. COA No. 266145.
Supreme Court of Michigan.
October 29, 2007.
On order of the Court, the application for leave to appeal the June 12, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.